Title: To Thomas Jefferson from Montmorim, 6 March 1788
From: Montmorin de Saint-Hérem, Armand Marc, Comte de
To: Jefferson, Thomas



A Versailles le 6. Mars 1788.

J’ai communiqué, Monsieur, à M. le Comte de la Luzerne le mémoire que vous m’avez fait l’honneur de m’adresser en faveur du nommé Gross, américain, détenu comme otage à Dunkerque depuis 1782. Je joins ici une copie de la réponse que j’ai reçue de ce Secrétaire d’Etat, ainsi que de toutes les pièces dont elle est accompagnée. Je ne doute pas que vous n’adoptiez l’avis de M. de la Luzerne sur les raisons qui s’opposent à la liberté du nommé Gross.
J’ai l’honneur d’être très sincerement, Monsieur, votre très humble et très obéissant Serviteur,

Le ct De Montmorin

